DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5-6 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi US PGPub. 2016/0124557. 	Regarding claim 1, Choi teaches a display apparatus (100, fig. 1A-1E) [0043] comprising:  	a first planarization layer (30, fig. 1A) [0050] comprising a first via hole (31 in blue pixel,  fig. 1A; hereinafter called 31B) [0052] and a second via hole (31 in green pixel,  fig. 1A; hereinafter called 31G) [0052];  	a first subpixel (blue subpixel B, fig. 1B) [0055] comprising a first pixel electrode (32 in blue pixel, fig. 1A; hereinafter called 32B) [0050] and a first pixel definition layer (35, fig. 1A) [0053], the first pixel electrode (32B) being arranged on the first planarization layer (30) and being electrically connected to a first pixel circuit (transistor 20 in blue pixel, fig. 1A; hereinafter called 20B) [0043] through the first via hole (31B), the first subpixel (B) further comprising a first emission portion (33 in the blue pixel, fig. 1A; hereinafter called 33B) [0053] and a first non-emission portion (portion including the pixel definition layer, fig. 1A; hereinafter called 35’) around the first emission portion (33), the first pixel definition layer (35) being arranged on the first pixel electrode (32B) and comprising a first opening (opening in pixel definition layer 35 overlapping emission layer 33, fig. 1A; hereinafter called 33B’) exposing a portion of the first pixel electrode (32B) corresponding to the first emission portion (33B); and  	a second subpixel (green subpixel G, fig. 1B) [0055] comprising a second pixel electrode (32 in green pixel, fig. 1A; hereinafter called 32G) [0050] and a second pixel definition layer (35, fig. 1A) [0053], the second pixel electrode (32G) being arranged on the first planarization layer (30) and being electrically connected to a second pixel circuit (transistor 20 in green pixel, fig. 1A; hereinafter called 20G) [0043] through the second via hole (31G), the second subpixel (G) further comprising a second emission portion (33 in the green pixel, fig. 1A; hereinafter called 33G) [0053] and a second non-emission portion (portion including the pixel definition layer, fig. 1A; hereinafter called 35’) around the second emission portion (33G), the second pixel definition layer (35) being arranged on the second pixel electrode (32G) and comprising a second opening (opening in pixel definition layer 35 overlapping emission layer 33, fig. 1A; hereinafter called 33G’) exposing the a portion of the second pixel electrode (32G) corresponding to the second emission portion (33G),  	wherein a second distance (d2, see examiner’s fig. 1; fig. 1B) defined as a shortest distance from an inner surface of the second opening (33G’) to the second via hole (31G) is greater than a first distance (d1, see examiner’s fig. 1; fig. 1B) defined as a shortest distance from an inner surface of the first opening (33B’) to the first via hole (31B) (Choi, fig. 1A-1B).
    PNG
    media_image1.png
    907
    856
    media_image1.png
    Greyscale
                                                      Examiner’s Fig. 1 	Regarding claim 2, Choi teaches the display apparatus of claim 1, wherein: the first planarization layer (30) further comprises a third via hole (31 in red pixel,  fig. 1A; hereinafter called 31B) [0052]; and the display apparatus further comprises a third subpixel (red subpixel R, fig. 1B) [0055] comprising a third pixel electrode (32 in red pixel, fig. 1A; hereinafter called 32R) [0050] and a third pixel definition layer (35, fig. 1A) [0053], the third subpixel (R) being arranged on the first planarization layer (30) and being electrically connected to a third pixel circuit (transistor 20 in red pixel, fig. 1A; hereinafter called 20R) [0043] through the third via hole (31R), the third subpixel (R) comprising a third emission portion (33 in the red pixel, fig. 1A; hereinafter called 33R) [0053] and a third non-emission portion (portion including the pixel definition layer, fig. 1A; hereinafter called 35’) around the third emission portion (33R), the third pixel definition layer (35) being arranged on the third pixel electrode (32R) and comprising a third opening (opening in pixel definition layer 35 overlapping emission layer 33, fig. 1A; hereinafter called 33R’) exposing a portion of the third pixel electrode (32R) corresponding to the third emission portion (33R) (Choi, fig. 1A). 	Regarding claim 5, Choi teaches the display apparatus of claim 2, wherein:  	the first subpixel (B) further comprises a first intermediate layer (33 in the blue subpixel, fig. 1A; hereinafter 33B) [0053] arranged on the portion of the first pixel electrode (32B) exposed by the first opening (33B’) and a first opposite electrode (34 in blue subpixel, fig. 1A; hereafter called 34B) [0056] arranged on the first intermediate layer (33B);  	the second subpixel (G) further comprises a second intermediate layer (33 in the green subpixel, fig. 1A; hereinafter 33G) [0053] arranged on the portion of the second pixel electrode (32G) exposed by the second opening (33G’) and a second opposite electrode (34 in green subpixel, fig. 1A; hereafter called 34G) [0056] arranged on the second intermediate layer (33G); and  	the third subpixel (R) further comprises a third intermediate layer (33 in the red subpixel, fig. 1A; hereinafter 33R) [0053]arranged on the portion of the third pixel electrode (32R) exposed by the third opening (33R’) and a third opposite electrode (34 in red subpixel, fig. 1A; hereafter called 34R) [0056] arranged on the third intermediate layer (33R) (Choi, fig. 1A). 	Regarding claim 6, Choi teaches the display apparatus of claim 5, further comprising: a thin film encapsulation layer (50, fig. 1A) [0043] arranged on the first opposite electrode (34B), the second opposite electrode (34G), and the third opposite electrode (34R), the thin film encapsulation layer (50) comprising at least one inorganic encapsulation layer (50a, 50c, fig. 1A) [0060] and at least one organic encapsulation layer (50b, fig. 1A) [0060] (Choi, fig. 1A, [0060]). 	Regarding claim 16, Choi teaches the display apparatus of claim 2, wherein: the first subpixel (B) is a blue subpixel [0055]; the second subpixel (G) is a green subpixel [0055]; and the third subpixel (R) is a red subpixel [0055] (Choi, fig. 1A-1B). 	Regarding claim 17, Choi teaches a display apparatus (100, fig. 1A-1E) [0043] comprising:  	a substrate (111, fig. 1A) [0043] comprising a first area (33 in the blue pixel, fig. 1A; hereinafter called 33B) [0053] corresponding to a first emission portion (33 in the blue pixel, fig. 1A; hereinafter called 33B) [0053], a second area (33 in the green pixel, fig. 1A; hereinafter called 33G) [0053] corresponding to a second emission portion (33 in the green pixel, fig. 1A; hereinafter called 33G) [0053], and a third area (33 in the red pixel, fig. 1A; hereinafter called 33R) [0053] corresponding to a third emission portion (33 in the red pixel, fig. 1A; hereinafter called 33R) [0053];  	a first planarization layer (30, fig. 1A) [0050] arranged over the substrate (111), the first planarization layer (30) comprising a first via hole (31 in blue pixel,  fig. 1A; hereinafter called 31B) [0052], a second via hole (31 in green pixel,  fig. 1A; hereinafter called 31G) [0052], and a third via hole (31 in red pixel,  fig. 1A; hereinafter called 31R) [0052];  	a first pixel electrode (32 in blue pixel, fig. 1A; hereinafter called 32B) [0050] arranged on the first planarization layer (30) and electrically connected to a first pixel circuit (transistor 20 in blue pixel, fig. 1A; hereinafter called 20B) [0043] through the first via hole (31B);  	a second pixel electrode (32 in green pixel, fig. 1A; hereinafter called 32G) [0050] arranged on the first planarization layer (30) and electrically connected to a second pixel circuit (transistor 20 in green pixel, fig. 1A; hereinafter called 20G) [0043] through the second via hole (31G);  	a third pixel electrode (32 in red pixel, fig. 1A; hereinafter called 32R) [0050] arranged on the first planarization layer (30) and electrically connected to a third pixel circuit (transistor 20 in red pixel, fig. 1A; hereinafter called 20R) [0043] through the third via hole (31R);  	a pixel definition layer (35, fig. 1A) [0053] arranged on the first pixel electrode (32B), the second pixel electrode (32G), and the third pixel electrode (32R), the pixel definition layer (35) comprising a first opening (opening in pixel definition layer 35 overlapping emission layer 33B, fig. 1A; hereinafter called 33B’) exposing a central portion of the first pixel electrode (32B), a second opening (opening in pixel definition layer 35 overlapping emission layer 33G, fig. 1A; hereinafter called 33G’) exposing a central portion of the second pixel electrode (32G), and a third opening (opening in pixel definition layer 35 overlapping emission layer 33R, fig. 1A; hereinafter called 33R’) exposing a central portion of the third pixel electrode (32R);  	a first intermediate layer (33 in the blue subpixel, fig. 1A; hereinafter 33B) [0053] arranged on the first pixel electrode (32B); a second intermediate layer (33 in the green subpixel, fig. 1A; hereinafter 33G) [0053] arranged on the second pixel electrode (32G); a third intermediate layer (33 in the red subpixel, fig. 1A; hereinafter 33R) [0053] arranged on the third pixel electrode (32R); and  	an opposite electrode (34, fig. 1A) [0056] arranged on the first intermediate layer (33B), the second intermediate layer (33G), and the third intermediate layer (33R), 	 wherein a second distance (d2, see examiner’s fig. 1) defined as a shortest distance from an inner surface of the second opening (33G’) to the second via hole (31B) is greater than a first distance (d1, see examiner’s fig. 1) defined as a shortest distance from an inner surface of the first opening (33B’) to the first via hole (31B) (Choi, fig. 1A-1B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	
Claims 4, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi US PGPub. 2016/0124557 as applied to claims 2 and 17 above, and further in view of Lee US PGPub. 2014/0292622. 	Regarding claims 4 and 19, Choi does not teach the display apparatus of claims 2 and 17, wherein the first via hole (31B), the second via hole (31G), and the third via hole (31R) are arranged in zigzag pattern on a plane. 	However, Lee teaches a display apparatus (fig. 12), wherein the first via hole, the second via hole, and the third via hole (first through third via holes coupling the pixel electrodes to the pixel circuits, [0020]) are arranged in zigzag pattern (fig. 12, [0021], [0126]) on a plane (Lee, fig. 12). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the placement of the first through third via holes of Choi such that they are formed in a zig-zag pattern on a plane as taught by Lee because such a via hole zig-zag configuration is well-known in the art and such material/structure is art recognized and suitable for the intended purpose of providing a display device with higher aperture ratio, higher color reproduction and higher resolution (Lee, [0135]) (see MPEP 2144.07). 	Regarding claim 12, Choi does not teach the display apparatus of claim 2, further comprising: an interlayer insulating layer; a first contact electrode arranged on the interlayer insulating layer; a second planarization layer arranged on the first contact electrode and comprising a fourth via hole, a fifth via hole, and a sixth via hole; and a second contact electrode arranged between the first planarization layer and the second planarization layer. 	However, Lee teaches a display apparatus (fig. 9) [0039] comprising:  	an interlayer insulating layer (ILD2, fig. 9) [0104];  	a first contact electrode (CM2, fig. 9) [0105] arranged on the interlayer insulating layer (ILD2);  	a second planarization layer (ILD3, fig. 9) [0106] arranged on the first contact electrode (CM2) and comprising a fourth via hole, a fifth via hole, and a sixth via hole (48, fig. 9; i.e. 48 is the fourth, fifth and sixth via hole for the red, green and blue pixels  directly under the VIA, fig. 9, which is equivalent to the first, second and third via holes of the red, blue and green subpixels) [0092]; and  	a second contact electrode (CM3, fig. 9) [0107] arranged between the first planarization layer (PL, fig. 9) [0110] and the second planarization layer (ILD3) (Lee, fig. 9). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi by adding the second planarization with fourth, fifth and sixth via holes as taught by Lee because by forming via holes of sub-pixels of different colors, which constitute a unit pixel, at different positions, the sizes of pixel electrodes of the sub-pixels and an aperture ratio of the unit pixel may be increased while maintaining an interval (e.g., a required interval) between each of the sub-pixels (Lee, [0029]). 	Regarding claim 13, Choi in view of Lee teaches the display apparatus of claim 12, wherein: the first pixel electrode (120B, fig. 9) [0081] is electrically connected to the first pixel circuit (T6, fig. 9) [0064] through the first via hole (VIA_B, fig. 6 and 9) [0080] and the fourth via hole (48, fig. 9) [0092];  	the second pixel electrode (120G, fig. 9) [0081] is electrically connected to the second pixel circuit (T6, fig. 9) [0064] through the second via hole (VIA_G, fig. 6 and 9) [0080] and the fifth via hole (48, fig. 9) [0092];  and  	the third pixel electrode (120R, fig. 9) [0081] is electrically connected to the third pixel circuit (T6, fig. 9) [0064] through the third via hole (VIA_R, fig. 6 and 9) [0080] and the sixth via hole (48, fig. 9) [0092] (Lee et al., fig. 6 and 9). 	Claims 7-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi US PGPub. 2016/0124557 as applied to claims 6 and 17 above, and further in view of Son et al. US PGPub. 2020/0210006. 	Regarding claim 7, Choi does not teach the display apparatus of claim 6, further comprising: a touch unit arranged directly on the thin film encapsulation layer (50), wherein the touch unit comprises: a first conductive layer; a second conductive layer arranged over the first conductive layer; a first insulating layer arranged between the first conductive layer and the second conductive layer; and a second insulating layer arranged on the second conductive layer. 	However, Son teaches a display apparatus (110, fig. 1-8) [0036] comprising:  	a touch unit (40+50, fig. 8) [0059] arranged directly on the thin film encapsulation layer (280, fig. 8) [0117], wherein the touch unit (40+50) comprises: a first conductive layer (BE, fig. 8) [0079]; a second conductive layer (RE, TE, fig. 8) [0077] arranged over the first conductive layer (BE); a first insulating layer (290, fig. 8) [0130] arranged between the first conductive layer (BE) and the second conductive layer (TE, RE); and a second insulating layer (optically clear resin layer 50, 320, fig. 8) [0065] arranged on the second conductive layer (TE, RE) (Son et al., fig. 8). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi by adding the touch unit as taught by Son in order to create a display device with embedded touch screen with decreased parasitic capacitance (Son et al., [0006]). 	Regarding claim 8, Choi in view of Son teaches the display apparatus of claim 7, further comprising: a color filter layer (not shown in figures; color filter layer provided on the touch sensing layer, [0147]) arranged on the first subpixel (subpixels SP, [0147]), the second subpixel (subpixels SP, [0147]), and the third subpixel (subpixels SP, [0147]), wherein the color filter layer comprises a first color filter, a second color filter, and a third color filter (red, blue and green color filters transmitting red, green and blue light, [0147]) (Son et al., [0147]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi by adding a color filter on the touch unit as taught by Son because color filters are well-known in the art and such material/structure is art recognized and suitable for the intended purpose of creating a display device with excellent color gamut and color reproduction (see MPEP 2144.07).
 	Regarding claim 9, Choi in view of Son teaches the display apparatus of claim 8, wherein the color filter layer is arranged on the touch unit (40+50) (not shown in figures; color filter layer provided on the touch sensing layer, [0147]) (Son et al., [0147]). 	Regarding claim 10, Choi in view of Son teaches the display apparatus of claim 8, wherein: the first color filter is arranged over the first emission portion; the second color filter is arranged over the second emission portion; and the third color filter is arranged over the third emission portion (color filters disposed to overlap the subpixels…the color filters including red, green and blue color filters, [0147]) (Son et al., [0147]). 	Regarding claim 20, Choi in view of Son does not teach the display apparatus of claim 17, further comprising: a color filter layer arranged over the opposite electrode (34). 	However, Son teaches a display apparatus (110, fig. 1-8) [0036] comprising a color filter layer (not shown in figures; color filter layer provided on the touch sensing layer, [0147]) arranged over the opposite electrode (263, fig. 8, [0091]) (Sone t al., [0147]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi by adding a color filter on the touch unit and opposite electrode as taught by Son because color filters are well-known in the art and such material/structure is art recognized and suitable for the intended purpose of creating a display device with excellent color gamut and color reproduction (see MPEP 2144.07). 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi US PGPub. 2016/0124557 as applied to claim 2 above, and further in view of Nendai US PGPub. 2017/0133443. 	Regarding claim 11, Choi does not teach the display apparatus of claim 2, wherein each of the first pixel definition layer (35), the second pixel definition layer(35), and the third pixel definition layer (35) comprises a light blocking material. 	However, Nendai teaches a display apparatus (100, fig. 1) [0031] comprising a pixel definition layer (151,  fig. 1) [0041],  wherein the pixel definition layer (151) comprises a light blocking material [0041] (Nendai, fig. 1, [0041]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the pixel definition layer of Choi with the light blocking material of Nendai because pixel definition layer made of light blocking materials are well-known in the art and such material/structure is art recognized and suitable for the intended purpose of reducing color mixing between adjacent light emitting elements (Nendai, [0041]) (see MPEP 2144.07). 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi US PGPub. 2016/0124557. 	Regarding claim 15, in the embodiment of fig. 1A-1E, Choi does not teach the display apparatus of claim 2, wherein: the first emission portion (33B) has a first area (B area); and the second emission portion (33G)  has a second area (G area) smaller than the first area. 	However, Choi teaches another embodiment (fig. 4) wherein: the first emission portion (emission portion 433 of the blue subpixel, fig. 4; hereinafter called 433B) [0110] has a first area (B area, fig.4); and the second emission portion (emission portion 433 of the green subpixel, fig. 4; hereinafter called 433G) [0110] has a second area (G area, fig. 4) smaller than the first area (B area) (Choi, fig. 4). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the area of the subpixels of the embodiment of fig. 1A-1E for the areas of the subpixels of the embodiment of fig. 4 because subpixels with different colors and different areas/sizes are well known in the art and such material/structure is/are art recognized and suitable for the intended purpose of tuning the light emission efficiencies, life-span and power consumption characteristics of the display device (Choi, [0081]) (see MPEP 2144.07). 
Allowable Subject Matter
Claims 3, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display apparatus wherein “a third distance defined as a shortest distance from an inner surface of the third opening to the third via hole is less than the second distance” as recited in claim 3 and in combination with the rest of the limitations of claims 1-2; 	a display apparatus wherein “in a plan view: the first via hole and the fourth via hole are located on a same imaginary line; and the second via hole and the fifth via hole are spaced apart from each other” as recited in claim 14 and in combination with the rest of the limitations of claims 1-2 and 12; and  	a display apparatus wherein “a third distance defined as a shortest distance from an inner surface of the third opening to the third via hole is less than the second distance” as recited in claim 18 and in combination with the rest of the limitations of claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892